Exhibit 10.1

 

EXECUTION VERSION

 

 

 

 

 

 

 

 

PREFERRED STOCK PURCHASE AGREEMENT

 

 

among

 

eagle bulk shipping inc.

 

and

 

the Parties listed on schedule 1 hereto

 

 

 

 

 

 

Dated as of May 26, 2016

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

PREFERRED STOCK PURCHASE AGREEMENT

 

PREFERRED STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of May 26, 2016,
by and among Eagle Bulk Shipping Inc., a Marshall Islands corporation (the
“Company”), and the parties listed on Schedule 1 hereto (each, a “Purchaser,”
and collectively, the “Purchasers”).

 

RECITALS

 

WHEREAS, the Company has deemed it advisable and in its best interests to issue
and sell to the Purchasers, and each Purchaser has deemed it advisable and in
its best interest to purchase from the Company, the number of shares (the
“Shares”) of 15% Cumulative Nonparticipating Redeemable Series A Preferred
Stock, par value $0.01 per share (the “Preferred Stock”), set forth next to each
Purchaser’s name on Schedule 1 hereto, subject to the terms and conditions set
forth in this Agreement; and

 

WHEREAS, in order to permit the issuance of the Shares of Preferred Stock, the
Company deems it advisable and in its best interests to seek the approval of the
holders of its Common Stock of an amendment to its Articles of Incorporation
pursuant to the Shareholder Approval.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereby agree as follows:

 

ARTICLE I

DEFINITIONS AND INTERPRETATION

 

Section 1.1     Definitions. In this Agreement, unless the context otherwise
requires, the following terms shall have the respective meanings specified or
referred to in this Section 1.1:

 

“Action” means any action, claim, suit, arbitration, inquiry, subpoena,
discovery request, proceeding or investigation by or before any court or grand
jury, any governmental or other regulatory or administrative entity, agency or
commission or any arbitration tribunal.

 

“Affiliate” means, when used with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, “control,” when used with respect to any Person, means the
power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise. The terms “controlling” and “controlled” have meanings correlative to
the foregoing.

 

“Agreement” has the meaning specified in the Preamble.

 

 
-1-

--------------------------------------------------------------------------------

 

 

“Articles of Incorporation” means the Second Amended and Restated Articles of
Incorporation of the Company.

 

“Closing” has the meaning specified in Section 2.2(a).

 

“Closing Date” has the meaning specified in Section 2.2(a).

 

“Common Stock” means the common stock, $.01 par value, of the Company.

 

“Company” has the meaning specified in the Preamble.

 

“Court Order” means any judgment, order, award or decree of any foreign,
Federal, state, local or other court or administrative or regulatory body and
any award in any arbitration proceeding.

 

“Encumbrance” means any lien (statutory or other), encumbrance, claim, charge,
security interest, mortgage, deed of trust, pledge, hypothecation, assignment,
conditional sale or other title retention agreement, preference, priority or
other security agreement or preferential arrangement of any kind or nature, and
any easement, encroachment, covenant, restriction, right of way, defect in title
or other encumbrance of any kind.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

“Governmental Body” means any foreign, Federal, state, local or other
government, governmental, statutory or administrative authority or regulatory
body, self-regulatory organization or any court, tribunal or judicial or
arbitral body.

 

“Losses” means any and all losses, costs, obligations, liabilities, settlement
payments, awards, judgments, fines, penalties, damages, fees, expenses,
deficiencies, claims or other charges, absolute or contingent, matured or
unmatured, liquidated or unliquidated, accrued or unaccrued, known or unknown
(including the costs and expenses of any and all Actions, threatened Actions,
demands, assessments, judgments, settlements and compromises relating thereto
and reasonable attorneys’ fees and any and all expenses whatsoever reasonably
incurred in investigating, preparing or defending against any such Actions or
threatened Actions).

 

“Party” means the Company and each individual or financial institution listed on
Schedule 1 hereto.

 

“Person” means any individual, partnership, corporation, limited liability
company, association, joint venture, joint-stock company, trust, unincorporated
organization, Governmental Body or other entity.

 

“Preferred Stock” has the meaning specified in the Preamble.

 

“Purchasers” has the meaning specified in the Preamble.

 

 
-2-

--------------------------------------------------------------------------------

 

 

“Registrar” means the Registrar of Corporations of the Republic of the Marshall
Islands.

 

“Requirements of Law” means any applicable foreign, Federal, state and local
laws, statutes, regulations, rules, codes, ordinances, Court Orders and
requirements enacted, adopted, issued or promulgated by any Governmental Body or
common law or any applicable consent decree or settlement agreement entered into
with any Governmental Body.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shareholder Approval” shall mean the approval by the holders of the Common
Stock pursuant to Article FOURTEENTH of the Articles of Incorporation of an
amendment to Article FOURTH of the Articles of Incorporation to specify the
total number of shares of preferred stock that the Company is authorized to
issue as required by Section 28(e) of the Business Corporations Act of the
Republic of the Marshall Islands.

 

“Shares” has the meaning specified in the Preamble.

 

“Statement of Designations” means the Statement of the Designations, Preferences
and Rights of the Preferred Stock adopted by the Board of Directors of the
Company and duly filed with the Registrar on or before the Closing Date
substantially in the form attached hereto as Exhibit A.

 

“Subsidiary” means any corporation or other entity in which the Company owns or
controls more than fifty percent (50%) of (i) the equity interests or (ii) the
voting power of the voting equity securities of any such corporation or other
entity.

 

Section 1.2     Interpretation.

 

(a)     In this Agreement, unless the context clearly indicates otherwise:

 

(i)     words used in the singular include the plural and words in the plural
include the singular;

 

(ii)     reference to any gender includes the other gender;

 

(iii)     the word “including” (and with correlative meaning “include”) means
“including but not limited to” or “including without limitation”;

 

(iv)     reference to any Article, Section, Exhibit or Schedule means such
Article or Section of, or such Exhibit or Schedule to, this Agreement, as the
case may be, and reference in any Section or definition to any clause means such
clause of such Section or definition;

 

(v)     the words “herein,” “hereunder,” “hereof,” “hereto” and words of similar
import shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision hereof;

 

 
-3-

--------------------------------------------------------------------------------

 

 

(vi)     reference to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and by this
Agreement;

 

(vii)     reference to any law (including statutes and ordinances) means such
law (including all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability;

 

(viii)     relative to the determination of any period of time, “from” means
“from and including,” “to” means “to but excluding” and “through” means “through
and including”; and

 

(ix)     the titles to Articles and headings of Sections contained in this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of or to affect the meaning or interpretation of this
Agreement.

 

(b)     This Agreement was negotiated by the Parties with the benefit of legal
representation, and no rule of construction or interpretation otherwise
requiring this Agreement to be construed or interpreted against any Party shall
apply to any construction or interpretation hereof. Subject to Section 8.6, this
Agreement shall be interpreted and construed to the maximum extent possible so
as to uphold the enforceability of each of the terms and provisions hereof.

 

ARTICLE II

PURCHASE AND ISSUANCE OF PREFERRED STOCK

 

Section 2.1     Purchase and Issuance of Preferred Stock. At the Closing, upon
the terms and conditions set forth in this Agreement, the Company shall issue
and sell to each Purchaser, and each Purchaser shall, severally and not jointly,
purchase from the Company, the number of Shares of Preferred Stock set forth
next to each Purchaser’s name on Schedule 1 hereto at a purchase price equal to
$1,000.00 per share with a 1.0% original issue discount (the “Purchase Price”).
If any Purchaser defaults in the payment of such Purchase Price for such
Purchaser’s Shares of Preferred Stock at the Closing (a “Defaulting Purchaser”),
the non-defaulting Purchasers may make arrangements satisfactory to the Company
for the purchase of the Shares of Preferred Stock that were to be purchased by
the Defaulting Purchaser by any of the non-defaulting Purchasers or by any other
Person reasonably acceptable to the Company; provided, that such arrangements
and purchase by any non-defaulting Purchaser or other person shall in no way
relieve such Defaulting Purchaser of any liability under this Agreement.

 

Section 2.2     The Closing.

 

(a)     The closing of the transactions contemplated hereby (the “Closing”) will
take place at the offices of Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285
Avenue of the Americas, New York, New York on the third business day after the
satisfaction or waiver of the conditions set forth in Article VI (other than
those conditions that by their nature are satisfied at the Closing); or at such
other time and date to be agreed by the Purchasers purchasing a majority of the
Preferred Stock and the Company (such date and time of delivery and payment for
the Preferred Stock being herein called, the “Closing Date”).

 

 
-4-

--------------------------------------------------------------------------------

 

 

(b)     At the Closing, the Company shall issue and deliver to each Purchaser
one or more stock certificates, duly executed by the Company and registered in
the Company’s stock ledger in each Purchaser’s name, representing the number of
Shares of Preferred Stock being purchased by such Purchaser at the Closing. As
payment in full for the Shares of Preferred Stock being purchased by it under
this Agreement, at the Closing each Purchaser shall pay to the Company, by wire
transfer to an account specified by the Company, in immediately available funds,
the amount set forth opposite the name of such Purchaser on Schedule 1.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

As an inducement to the Purchasers to enter into this Agreement and to
consummate the transactions contemplated hereby, the Company represents and
warrants, as of the date hereof and as of the Closing Date, as follows:

 

Section 3.1     Organization. The Company and each Subsidiary is duly
incorporated or formed and validly existing and in good standing under the law
of its jurisdiction of incorporation or formation.

 

Section 3.2     Authorization. The Company has all requisite power and authority
to execute and deliver this Agreement and, after giving effect to the
Shareholder Approval and the amendment to the Articles of Incorporation
contemplated thereby, to perform its obligations hereunder in accordance with
the terms hereof. The execution, delivery and performance of this Agreement by
the Company have been duly authorized by all necessary corporate action,
including in compliance with Article ELEVENTH of the Articles of Incorporation.
This Agreement has been, and at or prior to the Closing, will have been, duly
executed and delivered by the Company, and this Agreement constitutes the legal,
valid and binding obligation of the Company enforceable in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws
relating to or affecting the enforcement of creditors’ rights generally and by
general equitable principles.

 

Section 3.3     No Violation; Consents and Approvals. The execution and delivery
by the Company of this Agreement does not, and the consummation by the Company
of any of the transactions contemplated hereby and compliance by the Company
with the terms, conditions and provisions hereof (including the issuance of the
Preferred Stock) will not:

 

(i)     after giving effect to the Shareholder Approval and the amendment to the
Articles of Incorporation contemplated thereby, conflict with, violate, result
(with the giving of notice or passage of time or both) in a breach of the terms,
conditions or provisions of, or constitute a default, an event of default or an
event creating rights of acceleration, termination or cancellation or a loss of
rights under, or result in the creation or imposition of any Encumbrance upon
any of the assets or properties of the Company or any Subsidiary under (A) the
articles of incorporation or certificate of formation or the by-laws or limited
liability company agreement, each as applicable, of the Company or any
Subsidiary, (B) any note, instrument, agreement, contract, mortgage, lease,
license, franchise, guarantee, permit or other authorization, right, restriction
or obligation to which the Company or any Subsidiary is a party or any of their
respective assets or properties is subject or by which the Company or any
Subsidiary is bound, (C) any Court Order to which the Company or any Subsidiary
is a party or any of their respective assets or properties is subject or by
which the Company or any Subsidiary is bound, or (D) any Requirements of Law
applicable to the Company or any Subsidiary or any of their respective assets or
properties; or

 

 
-5-

--------------------------------------------------------------------------------

 

 

(ii)     require the approval, consent, authorization or act of, or the making
by the Company or any Subsidiary of any declaration, filing or registration
with, any Person (including under the Securities Act or state securities laws),
except for the requisite filing of the Statement of Designations, the amendment
of the Articles of Incorporation to give effect to the Shareholder Approval, the
applicable reporting requirements of the Exchange Act and the filing of a notice
of an exempt offering on Form D for the transactions contemplated by this
Agreement.

 

Section 3.4     Capital Structure. As of the date hereof, the authorized capital
stock of the Company consists of 150,000,000 shares of Common Stock, of which
45,713,023, shares are issued and outstanding, and all such outstanding shares
of Common Stock of the Company have been duly authorized and validly issued and
are fully paid and nonassessable. After giving effect to the Shareholder
Approval and the amendment to the Articles of Incorporation contemplated
thereby, the shares of Preferred Stock will be duly authorized, and when issued
in accordance with this Agreement, (i) will be validly issued, fully paid and
non-assessable and will be free and clear of any Encumbrances (other than, with
respect to any Purchaser, any Encumbrances created by or through such Purchaser
and restrictions on transfer imposed by the Securities Act, and applicable state
securities laws) and the Purchasers will have good title thereto, (ii) will have
the rights, preferences and privileges described in the Statement of
Designations, (iii) will not have been issued in violation of any preemptive or
subscription rights and will not result in the antidilution provisions of any
security of the Company becoming applicable, and (iv) assuming the accuracy of
the representations made by the Purchasers in Section 4.4, the offer and sale of
the Shares of Preferred Stock by the Company will not require registration under
the Securities Act.

 

Section 3.5     Compliance with Laws. (a)     The Company and each of the
Subsidiaries is in compliance with all laws and regulatory requirements to which
it is subject, except for such non-compliance that (i) could not reasonably be
expected to have a material adverse effect on the business, assets, operations,
financial position or results of operations of the Company and the Subsidiaries,
taken as a whole or (ii) occurs as a direct result of any proceedings or
investigations directly with respect to the matters described under the Section
“Legal Proceedings” under Note 6 to the Company’s unaudited consolidated
financial statements included in the Company’s Quarterly Report on Form 10-Q
filed with the SEC for the period ended March 31, 2016.

 

 
-6-

--------------------------------------------------------------------------------

 

 

(b)     The Company shall not directly or, to the best of the Company’s
knowledge (after due and careful inquiry) indirectly, use the proceeds of the
sale of the Shares of Preferred Stock to be issued under this Agreement, or
lend, contribute or otherwise make available such proceeds directly or, to the
best of the Company’s knowledge (after due and careful inquiry) indirectly, to
any subsidiary, joint venture partner or other person in any manner or for any
purpose prohibited by U.S. economic or trade sanctions.

 

Section 3.6     Private Offering. No form of general solicitation or general
advertising was used by the Company or its representatives in connection with
the offer or sale of the Shares of Preferred Stock to be issued under this
Agreement. No registration of the shares of Preferred Stock to be issued under
this Agreement, pursuant to any provision of the Securities Act or any state
securities or “blue sky” laws, will be required by the offer, sale or issuance
of the shares of Preferred Stock to be issued under this Agreement. The Company
agrees that neither it, nor, anyone acting on its behalf, shall offer to sell
the Shares of Preferred Stock to be issued under this Agreement or any other
securities of the Company so as to require the registration of the Shares of
Preferred Stock being offered hereby pursuant to the provisions of the
Securities Act or any state securities or “blue sky” laws, unless the offer and
sale of the Shares of Preferred Stock to be issued under this Agreement or such
other securities is so registered.

 

Section 3.7     Disclosure. The Company is in compliance with its reporting
obligations under Section 13 of the Exchange Act.

 

Section 3.8     Financial Statements. The historical audited consolidated
financial statements included in the Company’s Annual Report on Form 10-K for
the fiscal year ended December 31, 2015 (the “Audited Financial Statements”) and
the historical unaudited consolidated financial statements included in the
Company’s Quarterly Report on Form 10-Q for the period ended March 31, 2016 (the
“Interim Financial Statements” and, together with the Audited Financial
Statements, the “Financial Statements”), present fairly in all material respects
the financial position of the Company and its consolidated subsidiaries as of
the dates shown and their results of operations and cash flows for the periods
shown, and such financial statements have been prepared in all material respects
in conformity with the generally accepted accounting principles in the United
States applied on a consistent basis for the periods shown (except as otherwise
noted in the Financial Statements, including changes resulting from the
Company’s adoption of “fresh-start” accounting principles effective as of
October 16, 2014, and except in the case of the Interim Financial Statements, as
permitted for Quarterly Reports on Form 10-Q, and that such Interim Financial
Statements are subject to normal recurring year-end adjustments in the ordinary
course of business).

 

Section 3.9     No Material Adverse Change in Business. Since December 31, 2015,
there has been no change, nor any development or event involving a prospective
change, in the condition (financial or otherwise), results of operations,
business or properties of the Company and its subsidiaries, taken as a whole,
that is material and adverse, except as set forth in the Company’s filings with
the SEC made pursuant to the requirements of the Exchange Act after December 31,
2015, and prior to the date that is three business days prior to the date of
this Agreement.

 

 
-7-

--------------------------------------------------------------------------------

 

 

Section 3.10     Section 16. The Board of Directors has approved the issuance
and sale of the Preferred Stock in the manner required to exempt the acquisition
of such Preferred Stock from Section 16(b) of the Exchange Act pursuant to Rule
16b-3 thereunder.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE Purchasers

 

As an inducement to the Company to enter into this Agreement and to consummate
the transactions contemplated hereby, each Purchaser, severally and not jointly,
represents and warrants, as of the date hereof and as of the Closing Date, as
follows:

 

Section 4.1     Organization. Such Purchaser is duly organized, validly existing
and in good standing under the laws of the jurisdiction in which it is
organized.

 

Section 4.2     Authorization. Such Purchaser has full power and authority to
execute and deliver this Agreement and to perform its obligations hereunder in
accordance with the terms hereof. This Agreement has been and at or prior to the
Closing, will have been, duly executed and delivered by such Purchaser, and
constitutes the legal, valid and binding obligation of such Purchaser,
enforceable in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws relating to or affecting the
enforcement of creditors’ rights generally and by general equitable principles.

 

Section 4.3     No Violation. The execution and delivery and performance by such
Purchaser of this Agreement do not conflict with, violate or result (with the
giving of notice or passage of time or both) in a breach of the terms,
conditions or provisions of the certificate of incorporation or by-laws or
comparable organizational documents of such Purchaser, or any Court Order to
which such Purchaser is a party.

 

Section 4.4     Investment Representations.

 

(a)     Such Purchaser is acquiring the shares of the Preferred Stock to be
issued under this Agreement to such Purchaser for its own account with the
present intention of holding such securities for purposes of investment, and it
has no intention of selling such securities in a public distribution in
violation of the Federal securities laws or any applicable state securities
laws.

 

(b)     Such Purchaser is an “accredited investor” as such term is defined in
Rule 501(a) of Regulation D under the Securities Act.

 

(c)     Such Purchaser understands that (i) the shares of the Preferred Stock to
be issued hereunder have not been and will not be registered under the
Securities Act, or any applicable state securities laws, and will be issued in
reliance on exemptions from the registration requirements under the Securities
Act and state securities laws, and may not be re-offered or resold except
through a valid and effective registration statement or pursuant to a valid
exemption from the registration requirements under the Securities Act and
applicable state securities laws, and (ii) the certificates that will be issued
upon the issuance of such shares of the Preferred Stock will contain a legend
with reference to the necessity for compliance with state and Federal securities
laws in substantially the forms set forth in Section 5.1.

 

 
-8-

--------------------------------------------------------------------------------

 

 

(d)     Such Purchaser has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Company, and has so evaluated the
merits and risks of such investment, and understands that it may be required to
bear the risks thereof.

 

(e)     Such Purchaser has conducted its own independent evaluation, made its
own analysis and consulted with advisors as it has deemed necessary, prudent, or
advisable in order for such Purchaser to make its own determination and decision
to enter into the transactions contemplated by this Agreement and to execute and
deliver this Agreement.

 

(f)     Such Purchaser has adequate information to evaluate the transactions
contemplated by this Agreement and has had the opportunity to discuss such
information with a representative of the Company and to obtain and review
information reasonably requested by the Purchaser.

 

(g)     Such Purchaser is not purchasing the Shares of Preferred Stock as a
result of any advertisement, article, notice or other communication regarding
the Shares of Preferred Stock published in any newspaper, magazine or similar
media or broadcast over television or radio or presented at any seminar or, to
such Purchaser’s knowledge, any other general solicitation or general
advertisement. Neither such Purchaser nor its Affiliates or any person acting on
its or any of their behalf has engaged, or will engage, in any form of general
solicitation or general advertising (within the meaning of Rule 502(c) under the
Securities Act) in connection with the offering of the Shares of Preferred
Stock.

 

(h)     No brokerage or finder’s fees or commissions are or will be payable by
such Purchaser to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the issuance of
the Shares of Preferred Stock, and such Purchaser has not taken any action that
could cause the Company to be liable for any such fees or commissions.

 

ARTICLE V

ADDITIONAL AGREEMENTS

 

Section 5.1     Legend. Each certificate representing any Shares of the
Preferred Stock shall be stamped or otherwise imprinted with a legend in
substantially the following form:

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “securities act”), or the securities
laws of any state. The securities may not be offered for sale, sold or otherwise
transferred except INSIDE THE UNITED STATES TO A QUALIFIED INSTITUTIONAL BUYER
IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, OUTSIDE THE UNITED STATES
IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 903 OR RULE 904 UNDER THE
SECURITIES ACT, PURSUANT TO THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144
UNDER THE SECURITIES ACT (IF AVAILABLE), IN ACCORDANCE WITH ANOTHER EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN
OPINION OF COUNSEL IF THE ISSUER SO REQUESTS), OR PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT.”

 

 
-9-

--------------------------------------------------------------------------------

 

 

Section 5.2     Existence and Compliance. The Company and each Subsidiary will
maintain their respective existence, good standing and qualification to do
business where required and comply with all agreements, instruments, judgments,
laws, regulations and governmental requirements, applicable to them or to any of
their respective properties, business operations and transactions, except for
such non-compliance with this Section 5.2 that could not reasonably be expected
to have a material adverse effect on the business, assets, operations, financial
position or results of operations of the Company and the Subsidiaries, taken as
a whole, and provided that nothing in this Section 5.2 shall prevent the merger
of a Subsidiary into the Company or another Subsidiary.

 

Section 5.3     Voting Agreement. Each Purchaser hereby severally agrees with
the Company that it shall, and shall cause its Affiliates, to vote all shares of
Common Stock held by it or its Affiliates in favor of the Shareholder Approval
at a special meeting of shareholders to be held by the Company for the purpose
of seeking the Shareholder Approval, including voting or causing to be voted
(including by proxy, if applicable) all of the Common Stock owned by it or its
Affiliates in favor of the amendment to the Articles of Incorporation
contemplated by the Shareholder Approval. From the date of this Agreement
through the completion of such special meeting of shareholders (or an
adjournment thereof), each Purchaser severally agrees that it shall not, and
shall cause each of its Affiliates not to, transfer, sell, gift, pledge or
otherwise dispose of its respective shares of Common Stock unless the transferee
of such shares of Common Stock of the Company agrees in writing prior to any
transfer, sale, gift, pledge or other disposition to vote in favor of the
Shareholder Approval. Any attempt to transfer shares of Common Stock that does
not comply with the provisions of the immediately preceding sentence shall be
null and void ab initio.

 

ARTICLE VI

CONDITIONS TO THE OBLIGATIONS OF THE PURCHASERS AND THE COMPANY

 

Section 6.1     Conditions to the Purchaser’s Obligations .The obligation of
each Purchaser to pay to the Company the Purchase Price in respect of the Shares
of Preferred Stock to be issued under this Agreement to such Purchaser in
accordance with Schedule 1 hereto is subject to the fulfillment to the
reasonable satisfaction of, or, to the extent permitted by law, waiver by, such
Purchaser at or prior to the Closing of each of the following conditions:

 

(a)     Shareholder Approval and Amendment to the Articles of Incorporation. The
Shareholder Approval shall have been obtained and the Articles of Incorporation
shall have been (i) duly amended and (ii) filed with the Registrar and evidence
of the acceptance and effectiveness of such filing provided by the Registrar.

 

 
-10-

--------------------------------------------------------------------------------

 

 

(b)     Statement of Designations. The Statement of Designations shall have been
executed in accordance with the relevant provisions of the Marshall Islands
Business Corporations Act, and duly filed with the Registrar of Corporations of
the Republic of the Marshall Islands, and the Purchasers shall have received
evidence thereof in form and substance reasonably satisfactory to the
Purchasers.

 

(c)     Covenants and Agreements. The Company shall have performed and complied
in all material respects with the covenants and agreements required to be
performed or complied with by it hereunder on or prior to the Closing Date.

 

(d)     Legal Opinions. The Purchasers shall have received an opinion from
Seward & Kissel LLP substantially in the form of Exhibit B hereto and an opinion
from Akin Gump Strauss Hauer & Feld LLP substantially in the form of Exhibit C
hereto.

 

(e)     Payment of Expenses. The Company shall have satisfied its obligations
under the last sentence of Section 8.10 below.

 

(f)     No Injunction. No Governmental Body or any other Person shall have
issued an order, injunction, judgment, decree, ruling or assessment which shall
then be in effect restraining or prohibiting the completion of the transactions
contemplated by this Agreement, nor to the Purchaser’s knowledge, shall any such
order, injunction, judgment, decree, ruling or assessment be threatened or
pending.

 

(g)     Representations and Warranties. The representations and the warranties
of the Company contained in this Agreement shall be true and correct in all
material respects as of the Closing Date, except with respect to provisions
including the word “material,” “material adverse effect” or words of similar
import and except with respect to materiality, as reflected under GAAP, in the
representations and warranties contained in Section 3.8 relating to the
financial statements, with respect to which such representations and warranties
shall be true and correct at and as of the Closing Date, with the same effect as
though such representations and warranties had been made on and as of such date,
except that representations and warranties made as of a specified date need be
true and correct only as of that date.

 

Section 6.2     Conditions to the Company’s Obligations. The obligation of the
Company to sell and issue the Shares of Preferred Stock being sold and issued by
it at the Closing is subject to the fulfillment on or before the Closing Date of
the following conditions, any of which may be waived by the Company in its sole
discretion:

 

(a)     Shareholder Approval and Amendment to the Articles of Incorporation. The
Shareholder Approval shall have been obtained and the Articles of Incorporation
shall have been (i) duly amended and (ii) filed with the Registrar and evidence
of the acceptance and effectiveness of such filing provided by the Registrar.

 

 
-11-

--------------------------------------------------------------------------------

 

 

(b)     No Injunction. No Governmental Body or any other Person shall have
issued an order, injunction, judgment, decree, ruling or assessment which shall
then be in effect restraining or prohibiting the completion of the transactions
contemplated by this Agreement, nor to the Company’s knowledge, shall any such
order, injunction, judgment, decree, ruling or assessment be threatened or
pending.

 

(c)     Securities Law Compliance. The offer and sale of the Shares of Preferred
Stock to the Purchasers pursuant to this Agreement shall be exempt from the
registration requirements of the Securities Act and the registration and/or
qualification requirements of all applicable state securities laws.

 

(d)     Purchase Price Paid. The Purchasers shall have paid the Purchase Price
to the Company as set forth in Schedule 1 hereto.

 

(e)     Covenants and Agreements. With respect to the sale of Shares to any
Purchaser, such Purchaser shall have performed and complied in all material
respects with the covenants and agreements required to be performed or complied
with by such Purchaser hereunder on or prior to the Closing Date.

 

(f)     Representations and Warranties. With respect to each Purchaser, the
representations and the warranties of such Purchaser contained in this Agreement
shall be true and correct in all material respects, except with respect to
provisions including the word “material,” “material adverse effect” or words of
similar import, at and as of the Closing Date, with the same effect as though
such representations and warranties had been made on and as of such date.

 

ARTICLE VII

 

TERMINATION

 

Section 7.1     Termination. This Agreement may be terminated on a
Purchaser-by-Purchaser basis (i) by mutual consent between the Company and such
Purchaser evidenced in writing and (ii) by such Purchaser or the Company if the
Closing does not occur on or before August 1, 2016, provided that the party
seeking to terminate this Agreement pursuant to this Section 7.1 shall not have
breached in any material respects its representations, warranties or covenants
set forth in this Agreement.

 

Section 7.2     Effect of Termination. If this Agreement is terminated by either
the Company or a Purchaser pursuant to the provisions of Section 7.1, this
Agreement with respect to the Company and such Purchaser shall forthwith become
void and there shall be no further obligations on the part of the Company or
such Purchaser or their respective stockholders, directors, officers, employees,
agents or representatives, except for the provisions of Article VIII, which
shall survive any termination of this Agreement; provided, however, that nothing
in this Section 7.2 shall relieve any party from liability for any breach of any
representation, warranty, covenant, or agreement under this Agreement prior to
such termination or for any willful breach of this Agreement.

 

 
-12-

--------------------------------------------------------------------------------

 

 

Section 7.3     Extensions; Waiver. At any time prior to any applicable
compliance time (including the termination provisions set forth in Section 7.1),
the Company and any Purchaser may (a) extend the time for the performance of any
of the obligations or other acts of the Company or such Purchaser, respectively,
(b) waive any inaccuracies in the representations and warranties contained
herein and (c) waive compliance with any of the agreements or conditions herein.
Any agreement on the part of a Purchaser to any such extension or waiver shall
be valid if set forth in an instrument in writing signed on behalf of such
Purchaser and the Company and shall be deemed to modify the terms and conditions
of this Agreement as between such Purchaser and the Company.

 

ARTICLE VIII

MISCELLANEOUS

 

Section 8.1     Survival of Obligations. All representations, warranties,
covenants, agreements and obligations contained in this Agreement shall survive
the consummation of the transactions contemplated by this Agreement.

 

Section 8.2     Notices. All notices or other communications required or
permitted hereunder shall be in writing and shall be deemed given or delivered
(i) when delivered personally, (ii) when delivered by electronic mail (so long
as notification of a failure to deliver such electronic mail is not received by
the sending party), (iii) if transmitted by facsimile when confirmation of
transmission is received by the sending party, (iv) if sent by registered or
certified mail, postage prepaid, return receipt requested, on the third business
day after mailing or (v) if sent by reputable overnight courier when received;
and shall be addressed to each Purchaser as set forth on its respective
signature pages and if to the Company as follows:

 

Eagle Bulk Shipping Inc.

300 First Stamford Place, 5th Floor

Stamford, Connecticut 06902

Attention: Adir Katzav

Facsimile: 203 276-8199

Email: akatzav@eagleships.com

 

with a copy to:

 

Akin Gump Strauss Hauer & Feld LLP 

1333 New Hampshire Ave. N.W.

Washington, DC 20036

Attention: Daniel I. Fisher

Facsimile: 202 887-4288

Email: dfisher@akingump.com

 

 
-13-

--------------------------------------------------------------------------------

 

 

Any Party may, from time to time, change its address, facsimile number, e-mail
address or other information for the purpose of notices to that Party by giving
notice specifying such change to the other Parties.

 

Section 8.3     Execution in Counterparts; Effectiveness. This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument, and shall become binding when one or more counterparts have been
signed by and delivered to each of the Parties.

 

Section 8.4     Amendments. This Agreement shall not be amended, modified or
supplemented prior to the Closing except by a written instrument signed by all
the Parties. This Agreement shall not be amended, modified or supplemented after
the Closing except by a written instrument signed by the all the Parties;
provided, that no amendment, modification or supplement that disproportionately
adversely affects the interests of a Purchaser shall be effective without the
written consent of such disproportionately adversely affected Purchaser.

 

Section 8.5     Waivers. Any term or provision of this Agreement may be waived,
or the time for its performance may be extended, by the Party or Parties
entitled to the benefit thereof. Any such waiver shall be validly and
sufficiently authorized for the purposes of this Agreement if, as to any Party,
it is in writing signed by an authorized representative of such Party. The
failure or delay of any Party to enforce at any time any provision of this
Agreement shall not be construed to be a waiver of such provision, nor in any
way to affect the validity of this Agreement or any part hereof or the right of
any Party thereafter to enforce each and every such provision. No waiver of any
breach of this Agreement shall be held to constitute a waiver of any other or
subsequent breach.

 

Section 8.6     Severability. Wherever possible, each provision hereof shall be
interpreted in such manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision shall be ineffective to the extent, but only to the extent, of such
invalidity, illegality or unenforceability without invalidating the remainder of
such invalid, illegal or unenforceable provision or provisions or any other
provisions hereof, unless such a construction would be unreasonable.

 

Section 8.7     Assignment; Successors and Assigns. Neither this Agreement nor
any of the rights and obligations of any Party hereunder may be assigned,
delegated or otherwise transferred by such Party without the prior written
consent of each other Party; provided, that any Purchaser may assign, in its
sole discretion, any or all of its rights, interests and obligations under this
Agreement to any of its Affiliates or to any transferee of the Shares of
Preferred Stock. No such assignment, delegation or other transfer shall relieve
the assignor of any of its obligations or liabilities hereunder. This Agreement
shall be binding upon and shall inure to the benefit of the Parties and their
respective successors and permitted assigns.

 

Section 8.8     No Third Party Beneficiaries. Nothing in this Agreement, express
or implied, is intended or shall be construed to confer upon any third Person,
other than the Parties and their respective successors and assigns permitted by
Section 8.7, any right, remedy or claim under or by reason of this Agreement.

 

 
-14-

--------------------------------------------------------------------------------

 

 

Section 8.9     Governing Law. This Agreement shall be governed by and construed
in accordance with the substantive laws of the State of New York without regard
to its conflict of laws principles.

 

Section 8.10     Expenses. The Company shall pay all delivery expenses and
stamp, transfer, issue, documentary and similar taxes, assessments and charges
levied under the laws of any applicable jurisdiction in connection with the
issuance of the Shares of Preferred Stock and will hold the Purchasers or other
holders thereof harmless, without limitation as to time, against any and all
liabilities with respect to all such delivery expenses, taxes, assessments and
charges. The Company shall pay all reasonable and documented fees and expenses
of the Purchasers, including the reasonable and documented fees and expenses of
one legal counsel of the Purchasers selected by a majority of the Purchasers in
an amount not to exceed $100,000.

 

Section 8.11     Submission to Jurisdiction. Each of the Parties hereby
irrevocably and unconditionally submits, for itself and its property, to the
non-exclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the Parties hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the Parties agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any
Purchaser may otherwise have to bring any action or proceeding relating to this
Agreement against the Company and its Subsidiaries or their respective
properties in the courts of any jurisdiction or any right that the Company may
otherwise have to bring any action or proceeding relating to this Agreement
against any Purchaser or its properties in the courts of any jurisdiction. Each
Party irrevocably waives, to the fullest extent permitted by law, any objection
that it may now or hereafter have to the laying of venue of any such proceeding
brought in such a court referred to in the first sentence of this Section 8.11
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum.

 

Section 8.12     WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, TO IT THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

 
-15-

--------------------------------------------------------------------------------

 

 

Section 8.13     Public Announcements. The Company and the Purchasers shall
consult with each other before issuing any press release or otherwise making any
public statements with respect to the transactions contemplated herein, and
shall not issue any such press release or make any such public statement that
uses the name of any Purchaser or any affiliate thereof without the prior
written consent of each such Purchaser and affiliate whose name is proposed to
be used; provided, that no Purchaser shall make any public announcements or
otherwise communicate with the news media with respect to this Agreement or the
transactions contemplated hereby without the prior written consent of the
Company. Notwithstanding the forgoing, any Party may make or cause to be made
any press release or similar public announcement or communication as may be
required to comply with (a) the requirements of applicable law, including the
Exchange Act or (b) its disclosure obligations or practices with respect to its
investors; provided that prior to making any such disclosure under this clause
(b), such Party shall provide a copy of such proposed disclosure to the Company
and shall only publicly make such disclosure with the consent of the Company,
which consent shall not be unreasonably withheld or delayed, if the Company has
not previously made a public announcement of the transactions contemplated
hereby.

 

Section 8.14     Right to Conduct Activities. The Company and each Purchaser
acknowledge that some or all of the Purchasers are professional investors, and
as such invest in numerous portfolio companies, some of which may be competitive
with the Company’s business. No Purchaser shall be liable to the Company or to
another Purchaser for any claim arising out of, or based upon, (i) the
investment by the Purchaser or any Affiliate of the Purchaser in any entity
competitive to the Company or (ii) actions taken by the Purchaser or any
Affiliate of the Purchaser to assist any such competitive company, whether or
not such action was taken as a board member of such competitive company or
otherwise, and whether or not such action has a detrimental effect on the
Company, so long as such Purchaser or such Affiliate does not use or permit the
use of confidential or proprietary information of the Company or of its
affiliates.

 

Section 8.15     Entire Agreement. This Agreement, the Exhibits and the
Schedules and the documents delivered pursuant hereto and thereto constitute the
entire agreement and understanding among the Parties with respect to the subject
matter contained herein or therein, and supersede any and all prior agreements,
negotiations, discussions, understandings, term sheets or letters of intent
between or among any of the Parties with respect to such subject matter.

 

[SIGNATURE PAGE FOLLOWS]

 

 
-16-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement, to be effective on
the date first above written.

 

 

EAGLE BULK SHIPPING INC.

 

 

 

 

 

       

 

 

 

 

 

By:

/s/ Adir Katzav

 

 

 

Name:    Adir Katzav

 

 

 

Title:      Chief Financial Officer

 

 

 

 

[Signature Page to Preferred Stock Purchase Agreement]

 

 


--------------------------------------------------------------------------------

 

 

 

OAKTREE VALUE OPPORTUNITIES FUND, L.P.

 

By: Oaktree Value Opportunities Fund GP, L.P., its General Partner

 

By: Oaktree Value Opportunities Fund GP Ltd., its General Partner

 

By: Oaktree Capital Management, L.P., its Director

 

 

 

 

 

       

 

 

 

 

 

By:

/s/ Mahesh Balakrishnan

 

 

 

Name: Mahesh Balakrishnan

Title: Managing Director

 

 

 

 

 

          By: /s/ Kenneth Liang       Name: Kenneth Liang       Title: Managing
Director                   Notice Information: Oaktree Capital Management, L.P.
     

333 South Grand Avenue, 28th Floor

Los Angeles, CA 90071

              Attn: Hyunjoo Quon



Phone: (213) 830-6298

Fax: (213) 830-6294

Email: hquon@oaktreecapital.com

 

 

 

 

[Signature Page to Preferred Stock Purchase Agreement]

 

 


--------------------------------------------------------------------------------

 

 





 

OAKTREE HUNTINGTON INVESTMENT FUND, L.P.

 

By: Oaktree Huntington Investment Fund GP, L.P., its General Partner

 

By: Oaktree Huntington Investment Fund GP Ltd., its General Partner

 

By: Oaktree Capital Management, L.P., its Director

 

       

 

 

 

 

 

By:

/s/ Mahesh Balakrishnan

 

 

 

Name: Mahesh Balakrishnan

Title: Managing Director

 

 

 

 

 

          By: /s/ Kenneth Liang       Name: Kenneth Liang       Title: Managing
Director                   Notice Information: Oaktree Capital Management, L.P.
     

333 South Grand Avenue, 28th Floor

Los Angeles, CA 90071

              Attn: Hyunjoo Quon



Phone: (213) 830-6298

Fax: (213) 830-6294

Email: hquon@oaktreecapital.com

 



 

 



 

[Signature Page to Preferred Stock Purchase Agreement]

 

 


--------------------------------------------------------------------------------

 







     

 

OAKTREE OPPORTUNITIES FUND VIIIB, L.P.

 

By: Oaktree Opportunities Fund VIIIb GP, L.P., its General Partner

 

By: Oaktree Opportunities Fund VIIIb GP Ltd., its General Partner

 

By: Oaktree Capital Management, L.P., its Director

 

 

 

 

 

       

 

 

 

 

 

By:

/s/ Mahesh Balakrishnan

 

 

 

Name: Mahesh Balakrishnan

Title: Managing Director

 

 

 

 

 

          By: /s/ Kenneth Liang       Name: Kenneth Liang       Title: Managing
Director                           Notice Information: Oaktree Capital
Management, L.P.      

333 South Grand Avenue, 28th Floor

Los Angeles, CA 90071

              Attn: Hyunjoo Quon



Phone: (213) 830-6298

Fax: (213) 830-6294

Email: hquon@oaktreecapital.com

 



 



 

   

[Signature Page to Preferred Stock Purchase Agreement]



 

 


--------------------------------------------------------------------------------

 







     

 

OAKTREE OPPORTUNITIES FUND VIIIB, L.P.

 

By: Oaktree Opportunities Fund VIIIb GP, L.P., its General Partner

 

By: Oaktree Opportunities Fund VIIIb GP Ltd., its General Partner

 

By: Oaktree Capital Management, L.P., its Director

 

 

 

 

 

       

 

 

 

 

 

By:

/s/ Mahesh Balakrishnan

 

 

 

Name: Mahesh Balakrishnan

Title: Managing Director

 

 

 

 

 

          By: /s/ Kenneth Liang       Name: Kenneth Liang       Title: Managing
Director                           Notice Information: Oaktree Capital
Management, L.P.      

333 South Grand Avenue, 28th Floor

Los Angeles, CA 90071

              Attn: Hyunjoo Quon



Phone: (213) 830-6298

Fax: (213) 830-6294

Email: hquon@oaktreecapital.com

 



 



 

     

[Signature Page to Preferred Stock Purchase Agreement]



 

 


--------------------------------------------------------------------------------

 







     

 

OAKTREE OPPORTUNITIES FUND VIIIB, L.P.

 

By: Oaktree Opportunities Fund VIIIb GP, L.P., its General Partner

 

By: Oaktree Opportunities Fund VIIIb GP Ltd., its General Partner

 

By: Oaktree Capital Management, L.P., its Director

 

 

 

 

 

       

 

 

 

 

 

By:

/s/ Mahesh Balakrishnan

 

 

 

Name: Mahesh Balakrishnan

Title: Managing Director

 

 

 

 

 

          By: /s/ Kenneth Liang       Name: Kenneth Liang       Title: Managing
Director                           Notice Information: Oaktree Capital
Management, L.P.      

333 South Grand Avenue, 28th Floor

Los Angeles, CA 90071

              Attn: Hyunjoo Quon



Phone: (213) 830-6298

Fax: (213) 830-6294

Email: hquon@oaktreecapital.com

 



 



 

     

[Signature Page to Preferred Stock Purchase Agreement]

 

 


--------------------------------------------------------------------------------

 







     

 

OAKTREE OPPORTUNITIES FUND VIIIB (PARALLEL), L.P.

 

By: Oaktree Opportunities Fund VIIIb GP, L.P., its General Partner

 

By: Oaktree Opportunities Fund VIIIb GP Ltd., its General Partner

 

By: Oaktree Capital Management, L.P., its Director

 

 

 

 

 

       

 

 

 

 

 

By:

/s/ Mahesh Balakrishnan

 

 

 

Name: Mahesh Balakrishnan

Title: Managing Director

 

 

 

 

 

          By: /s/ Kenneth Liang       Name: Kenneth Liang       Title: Managing
Director                           Notice Information: Oaktree Capital
Management, L.P.      

333 South Grand Avenue, 28th Floor

Los Angeles, CA 90071

              Attn: Hyunjoo Quon



Phone: (213) 830-6298

Fax: (213) 830-6294

Email: hquon@oaktreecapital.com

 



 



 

     

[Signature Page to Preferred Stock Purchase Agreement]



 

 


--------------------------------------------------------------------------------

 







     

 

OAKTREE OPPORTUNITIES IX, L.P.

 

By: Oaktree Opportunities Fund IX GP, L.P., its General Partner

 

By: Oaktree Opportunities Fund IX GP Ltd., its General Partner

 

By: Oaktree Capital Management, L.P., its Director

 

 

 

 

 

       

 

 

 

 

 

By:

/s/ Mahesh Balakrishnan

 

 

 

Name: Mahesh Balakrishnan

Title: Managing Director

 

 

 

 

 

          By: /s/ Kenneth Liang       Name: Kenneth Liang       Title: Managing
Director                           Notice Information: Oaktree Capital
Management, L.P.      

333 South Grand Avenue, 28th Floor

Los Angeles, CA 90071

              Attn: Hyunjoo Quon



Phone: (213) 830-6298

Fax: (213) 830-6294

Email: hquon@oaktreecapital.com

 



 



 

     

[Signature Page to Preferred Stock Purchase Agreement]



 

 


--------------------------------------------------------------------------------

 







     

 

OAKTREE OPPORTUNITIES FUND IX (PARALLEL), L.P.

 

By: Oaktree Opportunities Fund IX GP, L.P., its General Partner

 

By: Oaktree Opportunities Fund IX GP Ltd., its General Partner

 

By: Oaktree Capital Management, L.P., its Director

 

 

 

 

 

       

 

 

 

 

 

By:

/s/ Mahesh Balakrishnan

 

 

 

Name: Mahesh Balakrishnan

Title: Managing Director

 

 

 

 

 

          By: /s/ Kenneth Liang       Name: Kenneth Liang       Title: Managing
Director                           Notice Information: Oaktree Capital
Management, L.P.      

333 South Grand Avenue, 28th Floor

Los Angeles, CA 90071

              Attn: Hyunjoo Quon



Phone: (213) 830-6298

Fax: (213) 830-6294

Email: hquon@oaktreecapital.com

 



 



 

     

[Signature Page to Preferred Stock Purchase Agreement]



 

 


--------------------------------------------------------------------------------

 







     

 

OAKTREE OPPORTUNITIES FUND IX (PARALLEL 2), L.P.

 

By: Oaktree Opportunities Fund IX GP, L.P., its General Partner

 

By: Oaktree Opportunities Fund IX GP Ltd., its General Partner

 

By: Oaktree Capital Management, L.P., its Director

 

 

 

 

 

       

 

 

 

 

 

By:

/s/ Mahesh Balakrishnan

 

 

 

Name: Mahesh Balakrishnan

Title: Managing Director

 

 

 

 

 

          By: /s/ Kenneth Liang       Name: Kenneth Liang       Title: Managing
Director                           Notice Information: Oaktree Capital
Management, L.P.      

333 South Grand Avenue, 28th Floor

Los Angeles, CA 90071

              Attn: Hyunjoo Quon



Phone: (213) 830-6298

Fax: (213) 830-6294

Email: hquon@oaktreecapital.com

 



 



 

     

[Signature Page to Preferred Stock Purchase Agreement]



 

 


--------------------------------------------------------------------------------

 









 

 

NB DISTRESSED DEBT MASTER FUND LP

 

By: Neuberger Berman Investment Advisers LLC, as Investment Manager

 

               

 

 

 

 

  By: /s/ Ravi Soni        Name: Ravi Soni       Title:   Senior Vice President
                  Notice Information: NB Distressed Debt Master Fund LP      

c/o Neuberger Berman

190 S. La Salle St., Suite 2300

Chicago, IL 60603

             

Attn: Bank Loan Team



Phone: (312) 325-7798

Fax: (201) 719-2191

Email: 12017192191@tls.ldsprod.com

 

with a copy to:

 

Email: FIBankLoanSettlements@nb.com

 



 

 

     

[Signature Page to Preferred Stock Purchase Agreement]



 

 


--------------------------------------------------------------------------------

 

 





 

NB DISTRESSED DEBT INVESTMENT FUND LIMITED

 

By: Neuberger Berman Investment Advisers LLC, as Investment Manager

 

 

 

 

 

                  By: /s/ Ravi Soni        Name: Ravi Soni       Title:   Senior
Vice President                   Notice Information: NB Distressed Debt
Investment Fund Limited      

c/o Neuberger Berman

190 S. La Salle St., Suite 2300

Chicago, IL 60603

             

Attn: Bank Loan Team



Phone: (312) 325-7798

Fax: (201) 719-2191

Email: 12017192191@tls.ldsprod.com

 

with a copy to:

 

Email: FIBankLoanSettlements@nb.com

 



 



 

     

[Signature Page to Preferred Stock Purchase Agreement]

 

 


--------------------------------------------------------------------------------

 









 

GOLDENTREE 2004 TRUST

 

By: GoldenTree Asset Management, LP, its Investment Advisor

 

 

 

 

 

                  By: /s/ Karen Weber       Name: Karen Weber       Title:  
Director- Bank Debt                   Notice Information: GoldenTree 2004 Trust
     

300 Park Avenue, 21st Floor

New York, NY 10022

             

Attn: Brian DaSilva



Phone: (212) 847-3548

Fax: (212) 847-3429

Email: GTAMNOTICES@goldentree.com

 



 



 

     

[Signature Page to Preferred Stock Purchase Agreement]



 

 


--------------------------------------------------------------------------------

 











 

GT NM, L.P.

 

By: GoldenTree Asset Management, LP

 

 

 

 

 

                  By: /s/ Karen Weber       Name: Karen Weber       Title:  
Director- Bank Debt                   Notice Information: GT NM, L.P.      

300 Park Avenue, 21st Floor

New York, NY 10022

             

Attn: Brian DaSilva



Phone: (212) 847-3548

Fax: (212) 847-3429

Email: GTAMNOTICES@goldentree.com

 



 



 

     

[Signature Page to Preferred Stock Purchase Agreement]



 

 


--------------------------------------------------------------------------------

 

 











 

SAN BERNARDINO COUNTY EMPLOYEES' RETIREMENT ASSOCIATION

 

By: GoldenTree Asset Management, LP

 

 

 

 

 

                  By: /s/ Karen Weber       Name: Karen Weber       Title:  
Director- Bank Debt                           Notice Information: San Bernardino
County Employees’ Retirement Association      

300 Park Avenue, 21st Floor

New York, NY 10022

             

Attn: Brian DaSilva



Phone: (212) 847-3548

Fax: (212) 847-3429

Email: GTAMNOTICES@goldentree.com

 



 



 

     

[Signature Page to Preferred Stock Purchase Agreement]

 

 


--------------------------------------------------------------------------------

 

 













 

LISA AND STEVEN TANANBAUM FAMILY FOUNDATION

 

 

 

 

 

                  By: /s/ Steven Tananbaum       Name: Steven Tananbaum      
Title:   Authorized Signatory                           Notice Information: Lisa
and Steven Tananbaum Family Foundation      

10 Loden Lane

Purchase, NY 10577

             

Attn: Steven Tananbaum, Robin Statsky

and Anastasia Athanasiou



Fax: (212) 847-3559

Email: stananbaum@goldentree.com

 



 



 

     

[Signature Page to Preferred Stock Purchase Agreement]



 

 


--------------------------------------------------------------------------------

 

 















 

GARY S. VOGEL

 

 

 

 

 

                  /s/ Gary S. Vogel           Notice Information: Gary S. Vogel
     

c/o Eagle Bulk Shipping Inc.

300 First Stamford Place

Stamford, CT 06902

             

Phone: (303) 276-8100

Fax: (203) 276-8199

Email: gvogel@eagleships.com

 



 



 

     

[Signature Page to Preferred Stock Purchase Agreement]

 

 


--------------------------------------------------------------------------------

 

 















 

PAUL LEAND

 

 

 

 

 

                  /s/ Paul Leand           Notice Information: Paul Leand      

152 Stuyvesant Avenue

Rye, NY 10580

             

Phone: (917) 442-2300

Fax: (212) 208-4630

Email: pleand@amausa.com

 



 



 

 

[Signature Page to Preferred Stock Purchase Agreement]

 

 


--------------------------------------------------------------------------------

 

 

Schedule 1

 

 

 

Purchaser

 

Shares

   

Aggregate Purchase Price

 

Oaktree Value Opportunities Fund, L.P.

    487     $ 482,130.00  

Oaktree Huntington Investment Fund, L.P.

    8     $ 7,920.00  

Oaktree Opportunities Fund VIIIB, L.P.

    813     $ 804,870.00  

Oaktree Opportunities Fund VIIIB (Parallel), L.P.

    202     $ 199,980.00  

Oaktree Opportunities Fund IX, L.P.

    2,051     $ 2,030,490.00  

Oaktree Opportunities Fund IX (Parallel), L.P.

    365     $ 361,350.00  

Oaktree Opportunities Fund IX (Parallel 2), L.P.

    25     $ 24,750.00  

NB Distressed Debt Master Fund LP

    258     $ 255,420.00  

NB Distressed Debt Investment Fund Limited

    378     $ 374,220.00  

GoldenTree 2004 Trust

    1,585     $ 1,569,150.00  

GT NM, L.P.

    17     $ 16,830.00  

San Bernardino County Employees’ Retirement Association

    50     $ 49,500.00  

Lisa and Steven Tananbaum Family Foundation

    33     $ 32,670.00  

Gary Vogel

    27     $ 26,730.00  

Paul Leand

    27     $ 26,730.00  

 

 


--------------------------------------------------------------------------------

 

 

Exhibit A

 

Statement of Designations

 

 

 


--------------------------------------------------------------------------------

 

 

STATEMENT OF DESIGNATIONS, PREFERENCES AND RIGHTS OF

15% CUMULATIVE NONPARTICIPATING REDEEMABLE SERIES A PREFERRED STOCK

of

EAGLE BULK SHIPPING INC.

 

Pursuant to Section 35 of Part I (Business Corporations Act) of the Republic of
the Marshall Islands Associations Law:

 

We, Gary Vogel, Chief Executive Officer, and Adir Katzav, Secretary, of Eagle
Bulk Shipping Inc., a corporation organized and existing under the Republic of
the Marshall Islands Associations law (the “Corporation”), in accordance with
the provisions of Section 35 of Part I thereof, DO HEREBY CERTIFY:

 

That pursuant to the authority conferred upon the Board of Directors by the
Second Amended and Restated Articles of Incorporation of the said Corporation,
the said Board of Directors on [     ], 2016, adopted the following resolution
creating a series of 8,700 shares of preferred stock designated as 15%
Cumulative Nonparticipating Redeemable Series A Preferred Stock:

 

RESOLVED, that pursuant to the authority vested in the Board of Directors of
this Corporation in accordance with the provisions of its Second Amended and
Restated Articles of Incorporation, a series of preferred stock, par value $0.01
per share, of the Corporation be and it hereby is created, and that the
designation and amount thereof and the voting powers, preferences and relative,
participating, optional and other special rights of the shares of such series,
and the qualifications, limitations or restrictions thereof are as follows:

 

1.     Designation and Amount. The shares of such series shall be designated as
“15% Cumulative Nonparticipating Redeemable Series A Preferred Stock” (“Series A
Preferred Stock”) and the number of shares constituting such series shall be
8,700. Each share of Series A Preferred Stock shall be identical in all respects
to every other Share of Series A Preferred Stock, except as to the respective
dates from which dividends on the Series A Preferred Stock may begin accruing,
to the extent such dates may differ.

 

2.     Dividends and Distributions. (a) Holders shall be entitled to receive
dividends from time to time out of any assets of the Corporation legally
available for the payment of dividends at the Series A Dividend Rate per share
of Series A Preferred Stock, when, as, and if declared by the Board of
Directors. Dividends on each share of Series A Preferred Stock shall be
cumulative and shall accrue at the Series A Dividend Rate from the most recently
preceding Series A Dividend Payment Date quarterly in arrears until such time as
the Corporation redeems the Series A Preferred Stock in full in accordance with
Section 6 or Section 7, whether or not such Series A Dividends shall have been
earned or declared from the most recent date to which dividends have been paid
or, if no dividends have been paid, from the Series A Original Issue Date,
whether or not there are funds legally available for the payment thereof and
whether or not restricted by the terms of any of the Corporation’s indebtedness
outstanding at any time. Dividends, to the extent declared by the Corporation to
be paid by the Corporation in accordance with this Section 2, shall be paid
quarterly solely in cash (to the extent actually paid) on each Series A Dividend
Payment Date and shall accumulate during each Series A Dividend Period. If any
Series A Dividend Payment Date otherwise would fall on a day that is not a
Business Day, declared Series A Dividends shall be paid on the immediately
succeeding Business Day without the accumulation of additional dividends.
Dividends on the Series A Preferred Stock shall be payable based on a 360-day
year consisting of twelve 30-day months.

 

 
Exhibit A-1

--------------------------------------------------------------------------------

 

 

(b)     Not later than 5:00 p.m., New York City time, on each Series A Dividend
Payment Date, the Corporation shall pay those dividends, if any, that shall have
been declared by the Board of Directors to the Holders as such Holders’ names
appear on the Corporation’s stockholder records maintained by the Corporation on
the record date. The Board of Directors shall fix a record date for the
determination of Holders entitled to receive payment of a dividend declared
thereon, which record date shall be no more than 30 days prior to the date fixed
for the payment thereof (the “Dividend Record Date”).

 

(c)     In the event the Corporation does not declare or pay a cash dividend
pursuant to Section 2(a) in connection with any Series A Dividend Period, the
Accrued Liquidation Preference shall be increased by the amount of the accrued
but unpaid dividends for such Series A Dividend Period. Accrued Dividends shall
not bear interest. Dividends paid on the shares of Series A Preferred Stock in
an amount less than the total amount of such dividends at the time accrued and
payable on such shares shall be allocated pro rata on a share-by-share basis
among all such shares of Series A Preferred Stock at the time outstanding.

 

3.      Voting Rights. Notwithstanding anything to the contrary in this
Statement of Designations or the Articles of Incorporation, the Holders have no
voting rights except as set forth in Section 10 or as otherwise provided by the
BCA, including as set forth in Section 89. The Holders, in their capacity as
Holders of Series A Preferred Stock, have no right to vote on any matters on
which holders of the Common Stock of the Corporation are entitled to vote and
are not entitled to appoint any member to the Board of Directors of the
Corporation. For the avoidance of doubt, the Series A Preferred Stock is a
distinct class from the Common Stock of the Corporation and the Holders of the
shares of the Series A Preferred Stock have no right to vote on any matters
submitted to the holders of the Common Stock of the Corporation.


 

4.     Liquidation, Winding Up or Dissolution. (a) Upon any liquidation
(voluntary or otherwise), winding up or dissolution of the Corporation
(collectively, the “Liquidation Events”), Holders shall be entitled to receive
out of the assets of the Corporation or proceeds thereof legally available for
distribution to stockholders of the Corporation, (i) after satisfaction of all
liabilities, if any, to creditors of the Corporation and (ii) before any
applicable distribution of such assets or proceeds is made to or set aside for
the holders of Common Stock and any other classes or series of any Equity
Interests that rank junior to the Series A Preferred Stock as to the payment of
dividends and amounts payable upon a Liquidation Event (“Junior Equity”) then
outstanding in respect of such Liquidation Event, a liquidating distribution or
payment in full redemption of such Series A Preferred Stock in an amount equal
to the Accrued Liquidation Preference.

 

 
Exhibit A-2

--------------------------------------------------------------------------------

 

 

(b)     In the event of any distribution or payment described in Section 4(a)
above where the Corporation’s assets available for distribution to the Holders
are insufficient to satisfy the Accrued Liquidation Preference, the
Corporation’s then remaining assets or proceeds thereof legally available for
distribution to shareholders of the Corporation shall be distributed among the
Holders of outstanding Series A Preferred Stock ratably on the basis of their
Accrued Liquidation Preference. To the extent that the Holders of the Series A
Preferred Stock receive a partial payment of their Accrued Liquidation
Preference, such partial payment shall reduce the Accrued Liquidation Preference
of their Series A Preferred Stock, but only to the extent of such amount paid.

 

(c)      After payment of the Accrued Liquidation Preference to the Holders, the
Corporation’s remaining assets and funds shall be distributed among the holders
of the Common Stock and any other Junior Equity then outstanding according to
their respective rights and preferences.

 

5.     Bankruptcy Event. Upon a voluntary bankruptcy filing by the Corporation,
or an involuntary bankruptcy filing is made in respect of the Corporation that
has not been dismissed within 30 days, the Accrued Liquidation Preference shall
become due and payable.

 

6.     Change of Control. Upon the Corporation becoming aware of the occurrence
of a Change of Control (the “Change of Control Date”), the Corporation shall
promptly, and in any event within three Business Days, deliver written notice (a
“Change of Control Notice”) to each Holder listed in the stockholder records of
the Corporation as of the close of business on the Change of Control Date. The
Change of Control Notice will be sent to the Holders at the address of such
Holders indicated in the stockholder records of the Corporation and may be sent
by email if the Holder has previously provided this information to the
Corporation. The Change of Control Notice shall offer to redeem all of such
Holder’s Series A Preferred Stock in an amount in cash equal to the Mandatory
Redemption Price per share of the Series A Preferred Stock as of the Change of
Control Date. At any time during the period beginning on the Change of Control
Date and ending ten (10) Business Days thereafter, such Holder may require the
Corporation to redeem all of the shares of Series A Preferred Stock held by such
Holder as of the Change of Control Date by delivering written notice thereof to
the Corporation (a “Change of Control Redemption Notice”). If a Holder timely
delivers a Change of Control Redemption Notice, each share of Series A Preferred
Stock held by the Holder on the Change of Control Date shall be redeemed by the
Corporation in cash at a price equal to the Mandatory Redemption Price. The
Corporation shall make payment at the address of each such Holder indicated in
the stockholder records of the Corporation of the Mandatory Redemption Price
within seven (7) Business Days following the receipt of a Change of Control
Redemption Notice, or for any amounts greater than $100,000, if designated by
the Holder in the Change of Control Redemption Notice, by wire transfer to a
specified account of the Holder.

 

7.     Redemption. (a) The Corporation shall have the right at any time and from
time to time, subject to applicable law, to redeem, at its option, in whole or
in part, at the then-applicable Optional Redemption Price, the Series A
Preferred Stock (an “Optional Redemption”), pro rata among the Holders. Any such
Optional Redemption shall be effected from funds legally available for such
purpose. The Corporation may undertake multiple partial Optional Redemptions.
Any Optional Redemption shall occur on a date set by the Corporation (the
“Optional Redemption Date”).

 

 
Exhibit A-3

--------------------------------------------------------------------------------

 

 

(b)      The Corporation shall mandatorily redeem (such mandatory redemption,
together with any Optional Redemption, a “Redemption”) in whole, but not in
part, all outstanding Series A Preferred Stock on January 14, 2020 (the
“Mandatory Redemption Date” and together with any Optional Redemption Date, the
“Redemption Date”) at the Mandatory Redemption Price. To the extent that the
Corporation may not at such Mandatory Redemption Date legally redeem such Series
A Preferred Stock, such mandatory redemption shall take place as soon as legally
permitted.

 

(c)      The Corporation shall effect any Redemption by paying cash for each
share of Series A Preferred Stock to be redeemed equal to the then-applicable
Optional Redemption Price or Mandatory Redemption Price, as the case may be. The
Corporation shall give notice of any redemption not less than 10 days and not
more than 60 days before the scheduled Redemption Date to the Holders at the
address of such Holders indicated in the stockholder records of the Corporation
and may be sent by email if the Holder has previously provided this information
to the Corporation. Such notice shall state: (1) the Redemption Date, (2) the
number of shares of Series A Preferred Stock to be redeemed and, if less than
all outstanding shares of Series A Preferred Stock are to be redeemed, the
number of shares to be redeemed from such Holder, (3) the Optional Redemption
Price or Mandatory Redemption Price, as the case may be, and (4) that dividends
on the Series A Preferred Stock to be redeemed shall cease to accumulate from
and after such Redemption Date. The Corporation shall make payment at the
address of such Holders indicated in the stockholder records of the Corporation
of the Optional Redemption Price or Mandatory Redemption Price, as the case may
be, within seven (7) Business Days following the Redemption Date, or for any
amounts greater than $100,000, if designated by the Holder by written notice to
the Corporation received prior to the Redemption Date, by wire transfer to a
specified account of the Holder.

 

(d)     If the Corporation elects to redeem less than all of the outstanding
shares of Series A Preferred Stock pursuant to an Optional Redemption, the
number of shares to be redeemed shall be determined by the Corporation, and such
shares of Series A Preferred Stock shall be redeemed pro rata among
participating Holders with adjustments to eliminate fractional shares. The
Corporation shall make an offer in respect of any Optional Redemption to all
Holders on an equal and ratable basis and redeem shares in any such Optional
Redemption pro rata among any such Holders that participate in such Optional
Redemption. The Optional Redemption Price will be paid by the Corporation to
Holders on the Redemption Date. The shares of Series A Preferred Stock not
redeemed shall remain outstanding and entitled to all the rights and preferences
provided in this Statement of Designations (including the Corporation’s right,
if it elects so, to redeem all or part of the Series A Preferred Stock
outstanding at a future date pursuant to a subsequent Optional Redemption at any
relevant time in accordance with this Section 7).

 

8.        Reacquired Shares. (a)      Any offer for the redemption of shares of
Series A Preferred Stock as provided for under Section 6 or Section 7, and any
offer to acquire or repurchase shares of Series A Preferred Stock in any other
manner, shall be made on an equal and ratable basis to all Holders.

 

 
Exhibit A-4

--------------------------------------------------------------------------------

 

 

(b)     Any shares of Series A Preferred Stock redeemed or otherwise acquired by
the Corporation in any manner whatsoever shall be retired and canceled promptly
after the acquisition thereof. The Corporation and no one else shall cancel and
destroy all certificates of Series A Preferred Stock surrendered for transfer,
replacement or cancellation pursuant to Section 13. All such shares shall upon
their cancellation become authorized but unissued shares of preferred stock and
may be reissued as part of a new series of preferred stock to be created by
resolution or resolutions of the Board of Directors, subject to the conditions
and restrictions on issuance set forth herein.

 

9.        Ranking. The Series A Preferred Stock, shall rank, with respect to
payment of dividends and rights upon a Liquidation Event of the Corporation,
senior to any other class or series of Equity Interests of the Corporation.

 

10.     Amendment. At any time when any shares of Series A Preferred Stock are
outstanding, neither the Articles of Incorporation nor this Statement of
Designations shall be amended in any manner which would materially alter or
change the powers, preferences or special rights of the Series A Preferred Stock
so as to affect them adversely without the affirmative consent of at least a
majority of the outstanding shares of Series A Preferred Stock, voting
separately as a class; provided that so long as Oaktree Capital Management (or
its Affiliates) and/or GoldenTree Asset Management LP (or its Affiliates)
continue to own all of the Series A Preferred Stock that each of them acquired
on the Series A Original Issue Date (each such Holder, a “Continuing
Stockholder”), any such amendment will also require the consent of any such
Continuing Stockholder; and provided further that without the affirmative
consent of all of the outstanding shares of Series A Preferred Stock, an
amendment may not:

 

(1)     change the Liquidation Preference of the Series A Preferred Stock;

 

(2)     reduce the Series A Dividend Rate;

 

(3)     change the Mandatory Redemption Date; or

 

(4)     make any change in Section 8(a) or Section 9.

 

11.      Fractional Shares. No Series A Preferred Stock may be issued in
fractions of a share.

 

12.     Conversion; Sinking Fund. The Series A Preferred Stock shall not be
convertible into Common Stock or any other securities of the Corporation and
shall not have exchange rights or be entitled or subject to any preemptive or
similar rights. The Series A Preferred Stock shall not be subject to any sinking
fund requirements.

 

13.     Certificated Shares. (a) The Series A Preferred Stock shall be initially
issued and thereafter evidenced only in definitive, certificated form
substantially in the form set forth in Exhibit A hereto, which is hereby
incorporated in and expressly made a part of this Statement of Designations. The
Series A Preferred Stock certificate may have notations, legends or endorsements
required by applicable law, stock exchange rules, agreements to which the
Corporation is subject, if any, or usage; provided that any such notation,
legend or endorsement is in a form acceptable to the Corporation. Each Series A
Preferred Stock certificate shall be dated the date of its issuance. Two
officers of the Corporation shall sign any Series A Preferred Stock certificate
for the Corporation by manual or facsimile signature. A Series A Preferred Stock
certificate shall not be valid until executed by officers of the Corporation in
the manner provided. The signatures shall be conclusive evidence that the Series
A Preferred Stock certificate has been issued under this Statement of
Designations.

 

 
Exhibit A-5

--------------------------------------------------------------------------------

 

 

(b)     When a Series A Preferred Stock certificate is presented to the
Corporation with a request to register the transfer of such Series A Preferred
Stock certificate, or with a request to exchange such Series A Preferred Stock
certificates for a Series A Preferred Stock certificate representing a number of
shares of Series A Preferred Stock equal to the combined number of shares of
Series A Preferred Stock represented by such presented certificates, the
Corporation shall register the transfer or make the exchange as requested if its
reasonable requirements for such transaction are met; provided, however, that
the Series A Preferred Stock certificates surrendered for transfer or exchange:

 

(i)     shall be duly endorsed or accompanied by a written instrument of
transfer in form reasonably satisfactory to the Corporation, duly executed by
the Holder thereof or its attorney duly authorized in writing; and

 

(ii)     is being transferred or exchanged pursuant to subclause (A) or (B)
below, and is accompanied by the following additional information and documents
as applicable:

 

(A)      if such Series A Preferred Stock certificates are being delivered to
the Corporation by a Holder for registration in the name of such Holder, without
transfer, a certification from such Holder to that effect in substantially the
form of Exhibit B hereto; or

 

(B)     if such Series A Preferred Stock is being transferred to the Corporation
or to a “qualified institutional buyer” in accordance with Rule 144A under the
Securities Act, pursuant to Rule 144 under the Securities Act or pursuant to
another exemption from registration under the Securities Act (1) a certification
to that effect (in substantially the form of Exhibit B hereto) and (2) if the
Corporation so requests, an opinion of counsel or other evidence reasonably
satisfactory to it as to the compliance with the restrictions set forth in the
legend set forth in Section 13(c).

 

 

(c)

Each certificate evidencing the Series A Preferred Stock shall bear a legend in
substantially the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE
TRANSFERRED EXCEPT INSIDE THE UNITED STATES TO A QUALIFIED INSTITUTIONAL BUYER
IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, OUTSIDE THE UNITED STATES
IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 903 OR RULE 904 UNDER THE
SECURITIES ACT, PURSUANT TO THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144
UNDER THE SECURITIES ACT (IF AVAILABLE), IN ACCORDANCE WITH ANOTHER EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN
OPINION OF COUNSEL IF THE ISSUER SO REQUESTS), OR PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT.

 

 
Exhibit A-6

--------------------------------------------------------------------------------

 

 

(d)     If any Series A Preferred Stock certificate shall be mutilated, lost,
stolen or destroyed, the Corporation will issue, in exchange and in substitution
for and upon cancellation of the mutilated certificate, or in lieu of and
substitution for the certificate lost, stolen or destroyed, a replacement Series
A Preferred Stock certificate of like tenor and representing an equivalent
amount of Series A Preferred Stock, but only upon the receipt of evidence of
such loss, theft or destruction of such certificate and, if requested by the
Corporation, an indemnity on customary terms for such situations satisfactory to
the Corporation.

 

(e)     (i)      To permit registrations of transfers and exchanges, the
Corporation shall execute Series A Preferred Stock certificates as required
pursuant to the provisions of this Section 13.

 

(ii)     All Series A Preferred Stock certificates issued upon any registration
of transfer or exchange of Series A Preferred Stock certificates shall be the
valid obligations of the Corporation, and the shares evidenced by such
certificates shall be entitled to the same benefits under this Certificate as
the shares of Series A Preferred Stock evidenced by certificates surrendered
upon such registration of transfer or exchange.

 

(iii)     No service charge shall be made to a Holder for any registration of
transfer or exchange of any Series A Preferred Stock on the transfer books of
the Corporation, or upon surrender of any Series A Preferred Stock certificate.
However, the Corporation may require payment of a sum sufficient to cover any
tax or other governmental charge that may be imposed in connection with any
registration of transfer or exchange of Series A Preferred Stock if the Person
receiving shares in connection with such transfer or exchange is not the Holder
thereof

 

(f)     Prior to due presentment for registration of transfer of any shares of
Series A Preferred Stock, the Corporation may deem and treat the Person in whose
name such shares of Series A Preferred Stock are registered as the absolute
owner of such Series A Preferred Stock, and the Corporation shall not be
affected by notice to the contrary. All notices and communications to be given
to the Holders and all payments to be made to Holders under the Series A
Preferred Stock shall be given or made only to the Holders of Series A Preferred
Stock.

 

14.     Other Rights. The Series A Preferred Shares shall not have any voting
powers, preferences or relative, participating, optional or other special
rights, or qualifications, limitations or restrictions thereof, other than as
set forth in this Statement of Designations, the Articles of Incorporation, the
Second Amended and Restated Bylaws or as provided by applicable law.

 

 
Exhibit A-7

--------------------------------------------------------------------------------

 

 

15.     Certain Definitions.

 

“Accrued Dividends” shall mean, with respect to any share of Series A Preferred
Stock, as of any date, the aggregate accrued and unpaid dividends on such share
from, and including, the most recently preceding Series A Dividend Payment Date
on which dividends were actually paid (or the Series A Original Issue Date, if
such date is prior to a full fiscal quarter Series A Dividend Payment Date) to,
but not including, such date, which dividends shall accumulate on a daily basis
and will compound, calculated on the basis of actual days elapsed in a year of
360 days.

 

“Applicable Premium” shall be determined by reference to the table below, based
on the occurrence of the Optional Redemption Date:

 

Optional Redemption Date

 

Applicable

Premium

           

On and after [__], 2016 until [__], 2016

    2.00 %

From [__], 2016 until [__], 2016

    1.50 %

From [__], 2016 to [__], 2017

    1.00 %

From [__], 2017 to [__], 2017

    0.50 %

Thereafter

    0.00 %

 

“Accrued Liquidation Preference” means an amount equal to the Liquidation
Preference plus any Accrued Dividends.

 

“Affiliate” means, with respect to any person, another person that directly, or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with the person specified. For purposes of this
definition, “control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a person,
whether through the ability to exercise voting power, by contract or otherwise
or, for the purposes of the definition of “Independent Director” only, “control”
shall mean, in addition, the power to vote 10% or more of the Voting Stock of
such person; “controlling” and “controlled” have meanings correlative thereto;

 

“Articles of Incorporation” means the Second Amended and Restated Articles of
Incorporation of the Corporation, as they may be amended from time to time in a
manner consistent with this Statement of Designations, and shall include this
Statement of Designations.

 

“BCA” means the Business Corporations Act of the Republic of the Marshall
Islands.

 

“Board of Directors” means the board of directors of the Corporation.

 

“Business Day” means a day that is not a Saturday, a Sunday or other day on
which banks in New York City are authorized or required to close.

 

 
Exhibit A-8

--------------------------------------------------------------------------------

 

 

“Change of Control” means:

 

 

(a)

a “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2) of the
Exchange Act), other than holders of more than 35% but less than or equal to 45%
of the Corporation’s Equity Interests as of October 9, 2014, becomes the
ultimate “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act and
including by reason of any change in the ultimate “beneficial ownership” of the
Equity Interests of the Corporation) of more than 35% of the total voting power
of the Voting Stock of the Corporation (calculated on a fully diluted basis);

 

 

(b)

any person, other than holders of more than 35% but less than or equal to 45% of
the Corporation’s Equity Interests as of October 9, 2014, obtains the power
(whether or not exercised) to elect a majority of the Board of Directors; or

  

 

(c)

the occurrence of Independent Directors ceasing to comprise at least a majority
of the Board of Directors of the Corporation; provided, that such occurrence
shall not constitute a Change of Control for a period of forty-five days to the
extent that it resulted solely from either of (A) the resignation of an
Independent Director due to circumstances that would not allow for sufficient
notice to be given for such Independent Director to be replaced with another
Independent Director or (B) the death or incapacitation of an Independent
Director.

 

“Common Stock” means the common stock of the Corporation, par value $0.01 per
share, and any other outstanding class of common stock of the Corporation.

 

“Equity Interests” of any person means:

 

 

(a)

any and all shares and other equity interests (including common stock, preferred
stock, limited liability company interests and partnership interests) in such
person; and

 

 

(b)

all rights to purchase, warrants or options or convertible debt (whether or not
currently exercisable), participations or other equivalents of or interests in
(however designated) such shares or other interests in such person.

 

“Holder” means a holder of record of a share of Series A Preferred Stock.

 

“Independent Director” means, with respect to the Board of Directors of the
Corporation, a director that (a) is an “Independent Director” (as defined under
NASDAQ Marketplace Rule 5605(a)(2), or any successor rule adopted by NASDAQ) of
the Corporation and (b) other than in his or her capacity as a member of such
Board of Directors, or any committee of such Board of Directors, (i) has not
received, accepted or otherwise become entitled to, directly or indirectly, any
consulting, advisory, or other compensatory fee from the Corporation or any
subsidiary thereof and (ii) is not an Affiliate of, or employed by or a
director, partner or member of an Affiliate of, the Corporation or any
subsidiary of the Corporation.

 

“Liquidation Preference” means $1,000.00 per share of Series A Preferred Stock.

 

“Mandatory Redemption Price” means 100.0% of the Accrued Liquidation Preference
up to but not including the Redemption Date.

 

“Optional Redemption Price” means (i) the sum of 100% plus the Applicable
Premium, if any, multiplied by (ii) the Accrued Liquidation Preference.

 

 
Exhibit A-9

--------------------------------------------------------------------------------

 

 

“Series A Dividend Payment Date” means each [●], [●], [●] and [●] commencing
[●], 2016.

 

“Series A Dividend Period” means a period of time from and including the
preceding Series A Dividend Payment Date (other than the initial Series A
Dividend Period, which shall commence on and include the Series A Original Issue
Date), to but excluding the next Series A Dividend Payment Date for such Series
A Dividend Period.

 

“Series A Dividend Rate” means (i) 15.0% per annum multiplied by (ii) the
Accrued Liquidation Preference.

 

“Series A Original Issue Date” means [ ], 2016, the original date of issuance of
the Series A Preferred Stock, provided, that, for any shares of Preferred Stock
issued after [ ], 2016, the Series A Original Issue Date for such subsequently
issued shares of Preferred Stock shall mean the original date of issuance of
such shares.

 

“Voting Stock” of any person as of any date means the Equity Interests of such
person that are at the time entitled to vote in the election of some or all of
the members of the Board of Directors of such person.

 

 

 

[Signature page follows]

 

 
Exhibit A-10

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Corporation has caused this Statement of Designations of
15% Cumulative Nonparticipating Redeemable Series A Preferred Stock of Eagle
Bulk Shipping Inc. to be signed by its Chief Executive Officer and Secretary on
this day of , 2016.

 

 

 

EAGLE BULK SHIPPING INC.

 

     

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:   Gary Vogel

 

 

 

Title:     Chief Executive Officer

 

                          By:         Name:   Adir Katzav       Title:     Chief
Financial Officer and Secretary  

 

 

 

 

 

IN WITNESS WHEREOF, I have executed and subscribed this Statement of
Designations and do affirm the foregoing as true under the penalties of perjury
this day of , 2016.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paul M. Leand, Jr.

 

  Chairman of the Board  

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

                       

Secretary

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

Exhibit A

 

FORM OF SERIES A PREFERRED STOCK

 

FACE OF SECURITY

 

Certificate No.

 [    ] Shares of Series A Preferred

Stock

[    ]

 

Series A Preferred Stock

of

EAGLE BULK SHIPPING INC.

 

EAGLE BULK SHIPPING INC., a Republic of the Marshall Islands corporation (the
“Corporation”), hereby certifies that [      ] (the “Holder”) is the registered
owner of [shares written out (XX)] fully paid and non-assessable shares of
preferred stock, par value $0.01 per share, of the Corporation designated as the
15% Cumulative Nonparticipating Redeemable Series A Preferred Stock (the “Series
A Preferred Stock”). The designations, rights, privileges, restrictions,
preferences and other terms and provisions of the Series A Preferred Stock
represented hereby are issued and shall in all respects be subject to the
provisions of the Statement of Designations dated [     ], 2016, as the same may
be amended from time to time (the “Statement of Designations”). Capitalized
terms used herein but not defined shall have the meaning given them in the
Statement of Designations. The Corporation will provide a copy of the Statement
of Designations to a Holder without charge upon written request to the
Corporation at its principal place of business.

 

Reference is hereby made to the Statement of Designations, which Statement of
Designations shall for all purposes have the same effect as if set forth at this
place.

 

Upon receipt of this certificate, the Holder is bound by the Statement of
Designations and is entitled to the benefits thereunder.

 

 

IN WITNESS WHEREOF, the Corporation has executed this certificate this day of ,
2016.

 

 

 

 

 

 

 

 

 

By:

 

 

 By: 

 

 

 

Name:

 

 

Name:

 

 

Title:

 

 

Title:

 

 

 
Exhibit A-A-1

--------------------------------------------------------------------------------

 

 

REVERSE OF SECURITY

 

Dividends on each share of Series A Preferred Stock shall be payable, when, as
and if declared by the Corporation’s Board of Directors out of legally available
funds as provided in the Statement of Designations.

 

The Corporation will furnish without charge and upon written request to each
Holder the powers, designations, preferences and relative, participating,
optional or other special rights of each class of stock and the qualifications,
limitations or restrictions of such preferences and/or rights.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE
TRANSFERRED EXCEPT INSIDE THE UNITED STATES TO A QUALIFIED INSTITUTIONAL BUYER
IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, OUTSIDE THE UNITED STATES
IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 903 OR RULE 904 UNDER THE
SECURITIES ACT, PURSUANT TO THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144
UNDER THE SECURITIES ACT (IF AVAILABLE), IN ACCORDANCE WITH ANOTHER EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN
OPINION OF COUNSEL IF THE ISSUER SO REQUESTS), OR PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT.

 

 
Exhibit A-A-2

--------------------------------------------------------------------------------

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned assigns and transfer the shares of Series A
Preferred Stock evidenced hereby to:

 

 

 

 

(Insert assignee’s social security or tax identification number)

 

 

 

(Insert address and zip code of assignee)

 

 

 

and irrevocably appoints:

 

 

 

 

agent to transfer the shares of Series A Preferred Stock evidenced hereby on the
books of the Corporation. The agent may substitute another to act for him or
her.

 

 

Date:________________________

 

Signature_____________________

 

(Sign exactly as your name appears on the other side of this certificate)

 

 
Exhibit A-A-3

--------------------------------------------------------------------------------

 

 

Exhibit B

 

 

 

CERTIFICATE TO BE DELIVERED UPON EXCHANGE OR

REGISTRATION OF TRANSFER OF SERIES A PREFERRED STOCK

 

Re:

15% Cumulative Nonparticipating Redeemable Series A Preferred Stock (the “Series
A Preferred Stock”) of Eagle Bulk Shipping Inc. (the “Corporation”)

 

This certificate relates to shares of Series A Preferred Stock held by (the
“Transferor”) in definitive form.

 

The Transferor has requested the Corporation by written order to exchange or
register the transfer of Series A Preferred Stock.

 

In connection with such request and in respect of such Series A Preferred Stock,
the Transferor does hereby certify that the Transferor is familiar with the
Statement of Designations relating to the above-captioned Series A Preferred
Stock and that the transfer of this Series A Preferred Stock does not require
registration under the Securities Act of 1933, as amended (the “Securities Act”)
because: */

 

 

☐

such Series A Preferred Stock is being acquired for the Transferor’s own account
without transfer;

 

 

☐

such Series A Preferred Stock is being transferred to the Corporation; or

 

 

☐

such Series A Preferred Stock is being transferred to a qualified institutional
buyer (as defined in Rule 144A under the Securities Act), in reliance on Rule
144A, pursuant to Rule 144 under the Securities Act or in reliance on and in
compliance with another exemption from the registration requirements of the
Securities Act (and based on an opinion of counsel if the Corporation so
requests).

 

          [INSERT NAME OF TRANSFEROR]                          

By:

  

  

   

 

 

 

Date:

 

*/

Please check applicable box.

 

 
Exhibit A-A-4

--------------------------------------------------------------------------------

 

 

Exhibit B


 

Form of Opinion of Seward & Kissel LLP

 

1.     The Corporation has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the Republic of the Marshall
Islands based solely upon a certificate of good standing dated           , 2016
issued by the Registrar of Corporations of the Republic of the Marshall Island.

 

2.     The Corporation has the corporate power and authority to execute and
deliver the Preferred Stock Purchase Agreement and to perform its obligations
thereunder, including, without limitation, to issue, sell and deliver the Series
A Preferred Stock as contemplated by the Preferred Stock Purchase Agreement, and
the Preferred Stock Purchase Agreement has been duly executed and delivered by
the Corporation.

 

3.     The Statement of Designations and the Series A Preferred Stock has been
duly authorized by the Corporation and the Statement of Designations has been
filed with the registrar of Corporations of the Republic of the Marshall
Islands, and when the shares of Series A Preferred Stock are issued and
delivered as provided for in the Preferred Stock Purchase Agreement, the Series
A Preferred Stock will be validly issued and fully paid and non-assessable, and
the issue of such Series A Preferred Stock will not be subject to any preemptive
or similar rights.

 

4.     The execution and delivery by the Corporation of, and the performance by
the Corporation of its obligations under, the Preferred Stock Purchase
Agreement, the execution and filing of the Statement of Designations, the
issuance and sale of the Series A Preferred Stock and the consummation of the
transactions contemplated by the Preferred Stock Purchase Agreement do not and
will not violate or conflict with any provision of (i) applicable Marshall
Islands law, rule or regulation, or, to our knowledge, any order of any court or
governmental agency or body in the Republic of the Marshall Islands having
jurisdiction over the Corporation or (ii) the Amended and Restated Articles of
Incorporation or Bylaws of the Corporation.

 

5.     No consent, approval, authorization or order of, or qualification with,
any governmental body or agency of the Republic of the Marshall Islands is
required for the performance by the Corporation of its obligations under the
Preferred Stock Purchase Agreement.

 

 
Exhibit B-1

--------------------------------------------------------------------------------

 

 

Exhibit C


 

Form of Opinion of Akin Gump Strauss Hauer & Feld LLP

 

 

1.     Assuming, without independent investigation, (a) the accuracy of the
representations and warranties of the Company set forth in the Purchase
Agreement and in the Due Diligence Documents; (b) the accuracy of the
representations and warranties of each of the Purchasers set forth in the
Purchase Agreement; (c) the due performance by the Company and each of the
Purchasers of their respective covenants and agreements set forth in the
Purchase Agreement; (d) the timely filing of all notices required to be filed
with any Federal agency subsequent to the date hereof in order to secure
exemption from the registration requirements of the Securities Act of 1933, as
amended (the “Securities Act”); (e) that the Company and any person acting on
its behalf have complied and will comply with the limitations on manner of
offering and sale set forth in Rule 502(c) promulgated under the Securities Act
with respect to all offers and sales of the Preferred Stock; (f) that none of
the persons described in Rule 506(d)(1) under the Securities Act, are subject to
any conviction, order, judgment, decree, bar, suspension, expulsion or similar
event that would result in disqualification from use of Rule 506 pursuant to
Rule 506(d) or would require disclosure under Rule 506(e); (g) the offer and
sale of the Preferred Stock will not be integrated with the offer or sale of any
other securities of the Company under the Securities Act; and (h) that neither
the Company nor any other person or entity will, after the offer, issue, sale
and delivery of the Preferred Stock, take or omit to take any action that would
cause such offer, issue, sale or delivery not to constitute an exempted
transaction under the Securities Act, the offer, issue, sale and delivery of the
Preferred Stock by the Company to the Purchasers in the manner contemplated by
the Purchase Agreement do not require registration under the Securities Act, it
being expressly understood that we express no opinion as to any subsequent offer
or resale of any of the Preferred Stock.

 

2.     The Company is not, and immediately after the closing of the transactions
contemplated by the Purchase Agreement, the Company will not be, an “investment
company” required to register under the Investment Company Act of 1940, as
amended (the “Investment Company Act”).

 

 

Exhibit C-1